Case: 18-10773       Document: 00515026829         Page: 1    Date Filed: 07/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 18-10773                    United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 9, 2019
UNITED STATES OF AMERICA,
                                                                        Lyle W. Cayce
               Plaintiff – Appellee,                                         Clerk


v.

EMETERIO ESPINO RAMIREZ,

               Defendant – Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-598-1


Before KING, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Emeterio Espino Ramirez, who pleaded guilty to illegal re-entry in
violation of 18 U.S.C. § 1326, appeals his sentence consisting of 37 months of
imprisonment and three years of supervised release. We AFFIRM.
                                             I.
       Ramirez pleaded guilty to one count of illegal re-entry. The presentence
report (PSR) recommended an imprisonment range of 30 to 37 months. The


       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
    Case: 18-10773        Document: 00515026829         Page: 2    Date Filed: 07/09/2019


                                       No. 18-10773

PSR also noted that, under the Sentencing Guidelines, “the Court ordinarily
should not impose a term of supervised release in a case in which supervised
release is not required by statute and the defendant is a deportable alien who
likely will be deported after imprisonment.” U.S.S.G. § 5D1.1(c).
      At sentencing, Ramirez argued that “there [was] no reason to vary from
[the] Guideline[s].”        Ramirez contended that “a Guidelines sentence is
appropriate in this case” because although he had other prior re-entries, “the
Guidelines has taken that into account.” The government “ask[ed] for a high
end of the Guideline range” because Ramirez had seven prior re-entries and
committed crimes repeatedly. The government emphasized that the high-end
sentence would be “to deter him” and to reflect that fact that “he ha[d] not
[been] deterred.” The district court “adopt[ed] the factual contents of the
presentence report as [its] factual determination.” The district court stated
that it was “tempting to vary upwards” but nonetheless concluded that “the
Guidelines here are adequate” and that the “high end of the range [was]
appropriate.” 1      The district court sentenced Ramirez to 37 months of
imprisonment and three years of supervised release.                 The district court’s
written statement of reasons further provided that “the Court considered the
advisory guidelines . . . as well as statutory concerns listed in 18 U.S.C.
[§] 3553(a).” Ramirez timely filed a notice of appeal.




      1   The PSR listed the following factors that may warrant departure:

      [Ramirez’s] immigration and criminal history show a pattern of disregard for
      federal law as he continue[d] to illegally reenter the United States, despite a
      conviction for Illegal Entry, and a conviction for Illegal Reentry to the United
      States, and his currently being under a three-year term of supervised release.
      As such, his perpetual criminal behavior without deterrence indicates
      likelihood he will continue this established pattern of illegally reentering the
      United States in the future.

                                              2
    Case: 18-10773     Document: 00515026829      Page: 3   Date Filed: 07/09/2019


                                  No. 18-10773

                                        II.
      Because Ramirez failed to object to his sentence at the district court, we
review for plain error. See United States v. Cabello, 916 F.3d 543, 544 (5th Cir.
2019). To demonstrate plain error, Ramirez must show that “(1) there was an
error; (2) the error was clear or obvious; (3) the error affected [his] substantial
rights; and (4) the error seriously affects the fairness, integrity, or public
reputation of judicial proceedings such that we should exercise our discretion
to reverse.” Id. (alteration in original) (quoting United States v. Oti, 872 F.3d
678, 690 (5th Cir. 2017)).
                                       III.
      Ramirez argues that the district court plainly erred in imposing a term
of supervised release without finding that supervised release would serve as
an additional measure of deterrence. We reject this argument.
      “The court ordinarily should not impose a term of supervised release in
a case in which supervised release is not required by statute and the defendant
is a deportable alien who likely will be deported after imprisonment.” U.S.S.G.
§ 5D1.1(c). However, “[t]his section does not evince an intent to confer a benefit
upon deportable aliens that is not available to other defendants.” United
States v. Becerril-Pena, 714 F.3d 347, 350 (5th Cir. 2013).         “Instead, the
[Sentencing] Commission’s official explanation of the [section] suggest[s] that
they were animated primarily by administrative concerns inherent in trying to
administer supervised release as to someone who has been deported.” Id.
(citing U.S.S.G. app. C, vol. III, amend. 756 at 410 (2011)).
      District courts may “impose terms of supervised release [on aliens facing
deportation] as [the courts] deem necessary to provide ‘an added measure of
deterrence and protection.’ ” Id. at 349 (quoting United States v. Dominguez-
Alvarado, 695 F.3d 324, 329 (5th Cir. 2012)). District courts need to give some


                                        3
    Case: 18-10773     Document: 00515026829     Page: 4   Date Filed: 07/09/2019


                                  No. 18-10773

“particularized explanation” in imposing supervised release. Id. However,
“[a]s in other sentencing contexts where a guidelines sentence is given, the
requirement is not onerous.” Id. (citing Rita v. United States, 551 U.S. 338,
356 (2007)).   Under the “pragmatic approach” with which we review the
sentence, “the district court satisfie[s] its duties—whether reviewed de novo or
for plain error—with a single sentence finding supervised release appropriate
under ‘the factors in [§] 3553(a), to deter future criminal conduct, [and in light
of the defendant’s] particular background and characteristics.’ ”              Id.
(alterations in original) (quoting Dominguez-Alvarado, 695 F.3d at 330). We
are “skeptical of requests to second-guess district courts’ decisions to impose
terms of supervised release . . . [even] when the district court considers the
guideline only implicitly.” Id. at 350.
      Ramirez cannot show that the district court erred because the district
court satisfied its duty by providing, in its written statement of reasons, that
it considered the advisory guidelines as well as the statutory concerns listed in
18 U.S.C. § 3553(a). See id. at 349; see also United States v. Molina, 577 F.
App’x 245, 246 (5th Cir. 2014) (“The [district] court’s implicit consideration of
§ 5D1.1(c), its consideration of the sentencing factors in § 3553(a), and its
express finding that a guidelines sentence was appropriate satisfy the
requirement [to give reasons.]”). The district court also expressly and fully
adopted the PSR, which fully quoted § 5D1.1. See United States v. Heredia-
Holguin, 679 F. App’x 306, 309 (5th Cir. 2017) (implicit consideration of
§ 5D1.1, evinced by the district court’s full adoption of the PSR discussing
§ 5D1.1, is sufficient). Furthermore, given the exchange with defense counsel
and the government regarding the propriety of a within-guidelines sentence
and deterrence at sentencing, the district court implicitly found that
supervised release would provide an added measure of deterrence.              See


                                          4
     Case: 18-10773      Document: 00515026829        Page: 5     Date Filed: 07/09/2019


                                     No. 18-10773

Becerril-Pena, 714 F.3d at 350. For these reasons, Ramirez cannot show an
error.
         Ramirez also cannot show that his substantial rights were affected.
Cabello, 916 F.3d at 544. Given Ramirez’s lengthy criminal history and several
prior re-entries into the United States, the district court would not have
concluded that supervised release was unwarranted even if it had explained
its reasons in greater details. See United States v. Cancino-Trinidad, 710 F.3d
601, 607 (5th Cir. 2013) (holding that, because the alien had a lengthy criminal
history, no substantial rights were affected as the district court would have
concluded that supervised release would have added a measure of deterrence).
         We AFFIRM the district court’s judgment. 2




         Ramirez also argues that his sentence (37 months of imprisonment) violated his due
         2

process rights because it exceeds the statutory maximum as charged in the indictment, which
does not allege Ramirez’s prior conviction. Ramirez concedes that his argument was rejected
in Almendarez-Torrez v. United States, 523 U.S. 224 (1998).

                                            5